Hamer, J.,
dissenting.
I am not quite able to agree with the majority opinion. In the eighth paragraph of the petition it is said that prior to the publication of the false charges the traveling public stopping over at Orchard, as also- the transient custom, neglected to patronize plaintiff’s hotel and were induced to *810do so by the defendants. In the 9th paragraph it is set forth that by reason of the false statements made by the defendants and their false charges and false publications the plaintiff sustained the damages which he claims. The answer sets up the statute of limitations as a bar to bringing the action. I am not ready to agree that the statute is a sufficient bar when the answer admits that the acts were done and alleges a justification which it seeks to establish. The bar of the statute is taken away when the defendants admit that they did the acts complained of. They say thereby that they will not avail themselves of the bar of the statute which might be used to prevent an inquiry concerning the facts. They present an issue demanding a trial of the facts. When they do that they abandon the protection of the statute which would prevent such an inquiry. They allege that the plaintiff kept the hotel in a filthy and unclean condition, and that during a greater part of the time loose and immoral women whose reputations were bad were connected - with the hotel and worked in it, and that during part of the time men whose reputations were bad patronized the establishment, and that the reputation of the hotel was bad long before the month of January, 1908; that the reputation of the hotel injuriously affected its business and kept business away; that acts of immorality were committed within the hotel with the knowledge, consent and connivance of the plaintiff. The foregoing alleges a stout justification upon the part of the defendants of what they were charged with doing. When the defendants set up the statute of limitations as a bar to plaintiff’s action they present a barrier, but when they allege the truth of the charges made against them in the plaintiff’s petition and justify them they throw away this barrier and invite the plaintiff to combat upon the facts. In substance defendants said in their answer that the plaintiff kept an immoral house filled with immoral men and with women who were prostitutes and engaged in the practice of prostitution, and that the building was lacking in cleanliness and that the food was dirty and ill prepared. They said that the plaintiff destroyed his business *811by this misconduct and neglect. They presented this issue to the court and jury. They asked to try it and they were permitted to do so. The jury returned a verdict against them and the court gave the plaintiff judgment upon it. Having invited this contest and having lost it they now seek to avail themselves of the benefit of the statute, notwithstanding their abandonment of its protection. The defendants were not obliged to rest their defense upon this statute. They could have made any other defense they saw fit to make. Having rested their defense upon a justification of the offensive charges against the plaintiff, which they say they made, they will be deemed to have abandoned their plea that the statute protects them. If they had not made that plea, but had sought to justify their charges against the plaintiff by alleging that they were true, and a verdict had been rendered against them, supported by sufficient evidence, then the same would' stand, although the statute of limitations might have been successfully pleaded.
The litigant must confine his journey to the road on which he invites the court and his adversary to travel with him. One who tenders an instruction which is given by the court and which assumes the existence of evidence to establish an issuable fact' cannot afterwards be heard to say that there is no evidence in the case which tends to prove such fact. American Fire Ins. Co. v. Landfare, 56 Neb. 482. In that case the defendant requested the court to submit a question of fact. He was not allowed after-wards to say that there was no evidence upon which to submit it. This rule is based upon the idea that when a party by his language or conduct in the trial induces the court to take a certain action he cannot afterwards in the same case say that there was no foundation for such action. Sorensen v. Sorensen, 68 Neb. 509.
In Missouri P. R. Co. v. Fox, 60 Neb. 531.; it is said in the syllabus: “It is a sound and salutary principle that a party cannot be heard to complain of an error which he himself has been instrumental in bringing about.” The application of this principle to the case at bar would leave *812the judgment for the plaintiff standing. Along the same line it is stated, in substance, in the syllabus in Chicago, R. I. & P. R. Co. v. Kerr, 74 Neb. 1, where from the nature of the answer and the testimony adduced it appeal’s that both parties have placed the same construction on the petition, the supreme court will not ignore such construction in ruling on the sufficiency of the petition, even though the petition, standing alone, might not admit of such construction.
An examination of the record shows that the defendant, Hicks, talked against the plaintiff’s hotel. He seems to have spoken to a lady in the presence of the plaintiff’s 13 year old daughter. He told the lady to go to the Cottage house, that the plaintiff’s house was not a decent place to stop at. This testimony was stricken out and therefore was not properly before the jury but it tends to show the -disposition of Hicks. He seems on other occasions to have been violent in his description of the house. He used language to indicate that it was kept for purposes of prostitution. It seems that Hicks would go to traveling-men and tell them not to go to the plaintiff’s hotel. This was within the four years allowed by the statute. If the testimony shows that Hicks and the other defendants conspired together in what they said and did then the other defendants are liable with Hicks because of the fact that what Hicks did was only a continuation of the plan in which they all co-operated.
In view of what I understand the facts to be and the law as it should be declared applicable to them, I am unable to vote for the majority opinion.